EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Kalish on June 14, 2022.
The application has been amended as follows: 
Canceled claim 13.
Amended claim 1 as follows:
1. (Currently Amended) An assembly connecting a panel to a support member, the assembly comprising: 
a saddle fitting that extends from the support member, the saddle fitting comprising first and second plates that are spaced apart by a gap that receives the panel; 
an index fitting configured to engage with an opening in the panel, the index fitting comprising: 
a flange with an inner side and an opposing outer side, the inner side configured to contact against a first face of the panel at the opening; 
a boss that extends outward from the inner side of the flange and is sized to fit within the opening in the panel, the boss comprising a face at an end away from the flange; 
a back fitting with an inner side configured to contact against a second face of the panel at the opening, the back fitting further comprising an opening that aligns with the opening in the panel; and 
the index fitting sized for the boss to extend through the opening in the panel and the opening in the back fitting with the inner side of the flange in contact against the first face of the panel, the index fitting further sized to fit within the gap in the saddle fitting with the outer side of the flange in contact with the first plate and the face of the boss in contact with the second plate;
wherein the saddle fitting further comprises a body that forms a channel that receives the support member, the first and second plates extending from the body, and the body further comprising one or more openings configured to receive one or more support member fasteners to attach the saddle fitting to the support member.  
Amended claim 8 as follows:
8. (Currently Amended) An assembly connecting a panel to a support member, the assembly comprising: 
a saddle fitting configured to be connected to the support member, the saddle fitting comprising first and second plates that are spaced apart by a gap that receives the panel; 
a back fitting positioned between the second plate of the saddle fitting and a second face of the panel, the back fitting shaped to extend around an opening in the panel, the back fitting further comprising an opening that aligns with the opening in the panel; and 
an index fitting comprising a flange positioned between the first plate of the saddle fitting and a first face of the panel, the index fitting further comprising a boss that extends outward from the flange and through the opening in the panel and the opening in the back fitting, the boss comprising a face positioned outward beyond the second face of the panel, 
wherein the index fitting is wider than the panel and sized to fit within the gap of the saddle fitting without extending outward beyond inner surfaces of the first and second plates of the saddle fitting with an outer face of the flange of the index fitting facing away from the first face of the panel contacting against the inner surface of the first plate of the saddle fitting and the face of the boss of the index fitting contacting against the inner surface of the second plate of the saddle fitting, 
wherein the saddle fitting comprises a body comprising one or more openings to receive one or more support member fasteners to attach the saddle fitting to the support member, the first and second plates extending from the body.  
Amended claim 16 as follows:
16. (Currently Amended) A method of attaching the panel to the support member of the assembly of claim 1, the method comprising: 
inserting the index fitting through the opening in the panel; 
positioning the outer side of the flange of the index fitting outward from the first face of the panel and the face of the boss of the index fitting positioned outward from the second face of the panel; 
contacting the index fitting against the back fitting that is connected to the second face of the panel; 
inserting the panel, the index fitting, and the back fitting into the gap of the saddle fitting that extends from the support member; 
inserting [[the]] one or more fasteners through the saddle fitting and the index fitting and connecting the panel to the saddle fitting; and 
inserting the one or more support member fasteners through the one or more openings in the saddle fitting and attaching the saddle fitting to the support member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/14/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619